Citation Nr: 9908098	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for arthritis, back condition, diabetes 
mellitus, or bilateral eye condition.

2.  Entitlement to service connection for a lung condition.

3.  Entitlement to service connection for digestive problems 
rated as gastritis.

4.  Whether the veteran's correspondence received July 27, 
1995, was timely received to establish a Notice of 
Disagreement with a decision by the RO on November 14, 1991. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from October 1965 until August 
1969 and from September 1973 until August 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for 
arthritis, back condition, diabetes mellitus, or bilateral 
eye condition.  The RO also denied service connection for 
lung condition and digestive problems rated as gastritis.  In 
addition, the RO determined that the veteran's correspondence 
received July 27, 1995, was not timely received to establish 
a Notice of Disagreement with a November 14, 1991 decision.

The claim is not ready for appellate review as the veteran 
has requested a video conference hearing before a Member of 
the Board at the regional office.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing at the RO to be conducted by a member 
of the Board with the use of video conferencing 
techniques.  The RO should then notify the 
veteran of the date, time and place of the 
hearing by letter mailed to his current address 
of record.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  
However, while this case is in REMAND status, the appellant 
is free to submit additional evidence and argument on the 
question at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


